DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
The remarks and amendments filed on 05/23/2022 are acknowledged. Claims 1, 3, 17-18, 21-55 are amended or newly added, claims 17-18, 27-28, 33-42, and 49-55 are withdrawn.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 05/07/2019 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicant has amended the claims from a peg 400 water tocopherol composition rejected over Llamas, Steup, and Flockhart to a new composition of 10.53% cannabidiol, 0.2% alpha tocopherol, 88.945 wt% caprylic/capric triglyceride composition with optional additional 0.3 wt% flavoring agent, 0.025 wt% sweetener and as such the prior art based on Llamas does not appear to be applicable to such claims and is thus withdrawn, the arguments presented over such art appear moot in light of the new grounds of rejection now presented. This new composition is similar to prior claims filed last on 07/06/2020 and previously rejected over the art Steup, Stott and Flockhart now reiterated and further modified with additional references corresponding to added claim limitations.

Response to Affidavit
The affidavit under 37 CFR 1.132 filed 08/29/2018 is insufficient to overcome the rejection of claims 1, 3, 21-26, 29-32, 43-48 based upon the prior art of Llamas et al. as set forth in the last Office action because:
Applicants provide data comparing dronabinol (THC) miglyol tocopherol to cannabidiol miglyol tocopherol formulations and cannabidiol miglyol tocopherol formulations at 40 C and 55C and indicate that the cannabidiol formulations show fewer impurities than the dronabinol formulations. Applicants then conclude that this is unexpected. It is unclear why or how they conclude this is unexpected as the two cannabinoids are not identical in chemical structure and thus will likely have different degradation rates. Given that applicant has provided no control to compare the degradation of cannabidiol and dronabidol alone versus compositions with tocopherol one cannot conclude from the data if it is indeed better at protecting cannabidiol or if cannabidiol is merely more stable. The question is whether the use of tocopherol to stabilize cannabidiol is unexpected, not whether cannabidiol degrades faster or slower than dronabidiol as presented in applicants declaration and data. The prior art already provided of Steup as well as U.S. 2006/0160888 show that cannabidiol is known to be stabilized by tocopherol and thus the finding that tocopherol stabilize canabidiol is not unexpected but rather explicitly taught by the art. Though the degradation of dronabinol does not appear to factor into the rejections as the prior art already teaches to stabilize cannabidiol with tocopherol the further art of Borges, R.S. is now provided as evidence to show that it was already know that dronabinol was known to have higher antioxidant potential than cannabidiol and was less stable than cannabidiol. (See abstract.) Thus it would be expected that a more stable compound with lower antioxidant potential would show less degradation and thus be more stable in the presence of stabilizing antioxidants than a less stable compound that is more likely to oxidize due to its higher antioxidant potential. Regarding the scope of the claims, the claims either have no specified amount of tocopherol (claims 1-3 and 13) or covers a range of tocopherol amounts such as “about 0.2%” or “about 0.02 to 0.5%” where the specification defines about to be +/- 10% of the values presented. Given that the prior art teaches ranges that overlap or completely surround these values and applicant’s data does not provide for any unexpected results of improved stability for cannabidiol for either of these ranges, the claims also do not appear to be commensurate in scope with any results provided. Even if the data provided in the Declaration was considered probative of nonobviousness of the instantly claimed formulation over the prior art (which the Examiner does not concede), neither Applicant nor the Declaration provides any evidentiary basis for concluding that modifying the amounts of CBD, caprylic/capric triglyceride or alpha-tocopherol within the implied ranges claimed would provide for this allegedly unexpected property. MPEP §2145 states that “a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof ” (In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)). In the instant case, Applicant’s submitted data directed to either a composition of 0.1% or 1% tocopherol and does not cover amounts around 0.2% or 0.02 to 0.5 % to allow for any determination of trends within the now claimed ranges. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

New Grounds of Rejection/Objection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 21-22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Steup, C.W.K., et al., DE 102012105063A1 (English translation provided) as evidenced by Stott, C.G., et al., (Eur J. Clin Pharmacol, 2013) in further view of Flockhart, et al., U.S. Patent Application Publication 2006/0167283.
Steup teaches formulations comprising 50 mg antioxidant in 100 g miglycol (caprylic/capric triglyceride and 0.1-20 wt% cannabinoid (i.e. ~80-99.9% oil). (See paragraphs 0036-0037) Steup teaches that the cannabinoid can be cannabidiol, compare instant claims 1, 3, 13, 16, and 20. (See paragraphs 0026-0027, and claim 1.) Steup teaches that the compositions can comprise alpha-tocopherol as an antioxidant additive and that the additives can be present at concentrations of 0.1-1%, compare instant claims 16 and 20. (See paragraphs 0015, 0025, and 0029.) Regarding instant claim 3, this claim is drawn to a product by process claim. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches cannabidiol which is the same compound claimed and thus whether it is made by synthetic or natural methods does not appear to alter the structure of the compound. Thus the claim still appears to be read upon by the prior art cannabidiol.
Steup does not teach a specific example of the oil to cannabidiol ranges of about 10.53% cannabidiol and about 88.945 wt% caprylic/capric tryglyceride or about 0.2 or 0.02 to 0.5% tocopherol.
Steup teaches that the further additives are optional and may be added at amounts of 0.05 ppm up and teaches that the active ingredient can be present at 0.1-20 wt% with the rest being the oil vehicle (~80-99.) as well as the optionally selected 0.1 to 1 wt% additive. (See claim 1 and paragraphs 0023 and 0029.) These ranges overlap with those claimed in instant claims of about 88.95 wt%, 10.53% and 0.2 or 0.02 to 0.5% claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Steup does not teach the purity of their cannabidiol drug.
Flockhart teaches methods of preparing cannabidiol in pure from a plant having a purity of 99.5% or greater. (See claims 1-2.) Flockhart teaches that the formulations provide for cannabidiol without unwanted psychoactive contaminants. (See paragraph 0016.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a pure form of cannabidiol in the drug formulations requiring this drug taught by Steup in order to provide for a pure active agent thus avoiding any potential unwanted side effects from impurities present in the drug such as unwanted psychoactive contaminants. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of Steup teaches the use of cannabidiol in their compositions and the further art of Flockhart provides for purified forms of this drug that avoid unwanted contaminants preventing the inclusion of psychoactive agents. Regarding the intended stability of the compositions the prior art of Steup already teach that the compositions are stable and are stable due to the addition of alpha tocopherol as a stabilizer as well as teaching the same drug, excipient, and stabilizers claimed and thus would be expected to show these same stability profiles given the prior art and instant compositions share the same chemical structures and general composition. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions.

Claims 23-26, 29-30, 32, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Steup, C.W.K., et al., DE 102012105063A1 (English translation provided) as evidenced by Stott, C.G., et al., (Eur J. Clin Pharmacol, 2013) in further view of Flockhart, et al., U.S. Patent Application Publication 2006/0167283 as applied to claims 1, 3, 21-22, and 31 above, and further in view of Behl, C.R., et al., (Am. J. Hosp. Pharm., 1976, abstract) and Cyлв, et al., BG111494A (English translation provided).
Steup, Stott, and Flockhart are discussed above. 
Steup, Stott, and Flockhart do not teach including about 0.025 % saccharin and about 0.3 % strawberry flavor to the compositions.
Behl teaches adding 0.025% saccharin and strawberry flavoring to oral drug dosages to taste mask the formulations. (See abstract.)
Cyлв teaches oral drop compositions with constant composition during its shelf life taste masked with 0.3 % strawberry flavor and saccharin. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art accepted taste masking agents at art recognized taste masking amounts used to taste mask oral compositions to taste mask the compositions of Steup, Stott, and Flockhart. One of ordinary skill in the art would have been motivated to make this combination in order to improve the taste and thus patient compliance of users using such compositions. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the art already recognized both strawberry flavor and saccharin as taste masking substances that function to mask the taste of drugs at these concentrations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 21-22, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,331,279 and in further view of Steup, C.W.K., et al., DE 102012105063A1 (English translation provided) and Flockhart, et al., U.S. Patent Application Publication 2006/0167283.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending claims are directed to cannabidiol compositions comprising caprylic/capric triglyceride and alpha tocopherol. (See claims 14, 19 and 23.)
The co-pending claims do not teach the oil to cannabidiol ranges of about 10.53% cannabidiol and about 88.95 wt% caprylic/capric tryglyceride or about 0.2 or 0.02 to 0.5% tocopherol.
Steup teaches stablized cannabinoid formulations comprising 50 mg antioxidant in 100 g miglycol (caprylic/capric triglyceride and 0.1-20 wt% cannabinoid (i.e. ~80-99.9% oil). (See paragraphs 0036-0037) Steup teaches that the cannabinoid can be cannabidiol, compare instant claims 1, 3, 13, 16, and 20. (See paragraphs 0026-0027, and claim 1.) Steup teaches that the compositions can comprise alpha-tocopherol as an antioxidant additive and that the additives can be present at concentrations of 0.1-1%, compare instant claims 16 and 20. (See paragraphs 0015, 0025, and 0029.) Regarding instant claim 3, this claim is drawn to a product by process claim. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art teaches cannabidiol which is the same compound claimed and thus whether it is made by synthetic or natural methods does not appear to alter the structure of the compound. Thus the claim still appears to be read upon by the prior art cannabidiol. Steup teaches that the further additives are optional and may be added at amounts of 0.05 ppm up and teaches that the active ingredient can be present at 0.1-20 wt% with the rest being the oil vehicle (~80-99.) as well as the optionally selected 0.1 to 1 wt% additive. (See claim 1 and paragraphs 0023 and 0029.) These ranges overlap with those claimed in instant claims of about 88.95 wt%, 10.53% and 0.2 or 0.02 to 0.5% claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention provide for concentration of cannabidiol, caprylic/capric tryglyceride and tocopherol in amounts known to provide for effective therapy as well as provide stable formulations as taught by Steup with the formulations of the prior claims also comprising cannabidiol, caprylic/capric tryglyceride and tocopherol. This is merely the optimization of the amounts of drugs, carrier, and stabilizing antioxidants in formulations requiring exactly these same ingredients in order to provide for a stable therapeutic cannabidiol formulation. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this modification as both the co-pending, instant claims, and Steup are directed to caprylic/capric triglyceride cannabidiol formulations with tocopherol and teach a variety of ranges over which such carriers stabilizers and drugs can be used.
Steup and the co-pending claims do not teach the purity of their cannabidiol drug.
Flockhart teaches methods of preparing cannabidiol in pure from a plant having a purity of 99.5% or greater. (See claims 1-2.) Flockhart teaches that the formulations provide for cannabidiol without unwanted psychoactive contaminants. (See paragraph 0016.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a pure form of cannabidiol in the drug formulations requiring this drug taught by Steup and the co-pending claims in order to provide for a pure active agent thus avoiding any potential unwanted side effects from impurities present in the drug such as unwanted psychoactive contaminants. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of Steup and the co-pending claims teach the use of cannabidiol in their compositions and the further art of Flockhart provides for purified forms of this drug that avoid unwanted contaminants preventing the inclusion of psychoactive agents.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        
/JAKE M VU/Primary Examiner, Art Unit 1618